This appeal is upon the record proper; there being no bill of exceptions. There was a general verdict of guilty as charged in the indictment. The indictment contained two counts charging appellant with distilling, etc., alcoholic, or spirituous liquors or beverages; and in the second count with the unlawful possession of a still to be used for that purpose. The court sentenced appellant to serve an indeterminate term of imprisonment in the penitentiary of not less than thirteen nor more than fifteen months. There is no error apparent on the record. The judgment of conviction in the lower court will stand affirmed.
Affirmed.